UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KHALAVUTH EM,
Petitioner,

v.
                                                                      No. 96-2708
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-725-167)

Submitted: June 24, 1997

Decided: October 17, 1997

Before HALL and NIEMEYER, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Fishbein, JOHN O'LEARY & ASSOCIATES, Washing-
ton, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, Francesco Isgro, Senior Litigation Counsel, Anthony W.
Norwood, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Khalavuth Em petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we deny the petition.

I

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to his native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430.

                    2
We must uphold the Board's determination that Em is not eligible
for asylum if the determination is "supported by reasonable, substan-
tial, and probative evidence on the record considered as a whole." 8
U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible defer-
ence. Huaman-Cornelio, 979 F.2d at 999. The decision may be "re-
versed only if the evidence presented by [Em] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

II

Em, who entered the United States as a nonimmigrant visitor in
September 1994, contends that both the IJ and the Board applied the
wrong legal standard in evaluating his asylum claim, and that the
Board erred in upholding the IJ's negative credibility finding.

Evidence established that Em, a native and citizen of Cambodia,
lived in his home country until he and his family were moved to a ref-
ugee camp in Thailand in 1985. Em's father had worked for the Cam-
bodian Republic from 1970 through 1975 and suffered persecution
when the communist regime took power. The family remained at the
camp for eight years, during which Em completed one year of college
study.

When Em returned to Cambodia, he secured employment as an
officer with the Immigration Police. In this capacity, Em encountered
official corruption. On one occasion, Em arrested an individual for
smuggling a cultural artifact out of the country. Em's boss released
the individual and, Em believes, cut Em's salary and auctioned off his
position. Subsequently, at a banquet in December 1993, Em con-
fronted his boss about his corrupt practices in the presence of various
important individuals. Em spoke generally against corruption, anger-
ing both his boss and the other officials at the table. Em's residence
was ransacked that night by the army.

The next day, Em was fired by his boss when he reported to work.
His boss tied him up, slapped him four times, and held him without
food for several hours. After he was released, Em went into hiding
while the authorities searched for him and investigated his father.

                    3
After ten months in hiding, Em traveled to the United States. A year
after he spoke out at the banquet, Em's parents' house was confis-
cated by the government.

III

Em maintains that the IJ and the Board erroneously applied the
higher standard for withholding of deportation to his asylum claim.
He further contends that the Board was too deferential to the IJ's neg-
ative credibility finding. Finally, Em claims the Board erred in failing
to reverse the IJ's failure to allow testimony concerning murdered
newspaper editors, and in failing to properly weigh the evidence he
presented concerning family persecution.

As a threshold matter, our review is limited to the decision of the
Board, not that of the IJ. Huaman-Cornelio, 979 F.2d at 999; see
Elnager v. INS, 930 F.2d 784, 787 (9th Cir. 1991). Upon a thorough
review of the record, we conclude that the Board applied the proper
standard in evaluating Em's asylum claim and that substantial evi-
dence supports its decision to deny relief.

The record shows that in assessing Em's asylum claim, the IJ noted
that the test for refugee status includes both a subjective and an objec-
tive component, and then proceeded to define the subjective compo-
nent inaccurately as requiring a well-founded fear of persecution.
(A.R. 68-9). In reviewing the decision of the IJ, the Board has the
power to conduct a de novo review of the record, to make its own
findings, and independently to determine the legal sufficiency of the
evidence. 930 F.2d at 787. Based upon our review of the Board's
order, we are satisfied that the Board conducted such a review and
applied the proper standard, rendering any error by the IJ harmless.
Id.

Substantial evidence supports the Board's finding that Em failed to
establish the objective component necessary to demonstrate a well-
founded fear of persecution. The record supports the Board's conclu-
sion that Em's account of the events leading to his flight from Cam-
bodia is vague and lacking in detail, and therefore subject to doubt.
See Matter of Dass, 20 I&N Dec. 120 (BIA 1989). The Board noted
that Em failed to present evidence that anyone was searching for him

                     4
during the ten months after he was fired from his job, and was vague
about his whereabouts and how he was able to support himself in hid-
ing. Nor did Em explain why it took the government a year after Em
went into hiding to confiscate his parents' house. In light of the
Board's detailed review of the evidence and specific findings, Em's
contention that the Board was too deferential to the IJ's credibility
rulings is without merit.

We also find that the Board properly concluded that Em was not
prejudiced by the IJ's decision to exclude some testimony about the
murders of newspaper editors in Cambodia. As the Board observed,
Em was allowed to present some evidence on the subject during the
hearing. Additional evidence would have been repetitive, and
appeared to have little relevance to Em's personal fear of persecution.

Finally, Em's claim that the Board did not properly weigh evidence
he presented of family persecution is without merit. Even if the Board
had found Em credible, Em's bare assertion that his whole family is
fleeing the government falls short of showing the pattern of familial
persecution necessary to establish a viable asylum claim. See Prasad
v. INS, 47 F.3d 336, 340 (9th Cir. 1995).

As Em has not established entitlement to asylum, he cannot meet
the higher standard for withholding of deportation. We accordingly
deny the petition for review. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

PETITION DENIED

                    5